                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT,

                                 Plaintiff,
                     v.                                        NO. 1:18-cv-5680-LDH-SJB

 MOIRA DONEGAN, and JANE DOES (1-30)

                                Defendants.




                                  NOTICE OF APPEARANCE

To the Clerk of this Court and all parties of record:

               Please enter my appearance as counsel in this case for Defendant Moira Donegan.

I certify that I am admitted to practice in this Court.

Dated: New York, New York
       March 22, 2021


                                                     /s/ Joshua Matz
                                                     Joshua Matz
                                                     KAPLAN HECKER & FINK LLP
                                                     350 Fifth Avenue, Suite 7110
                                                     New York, New York 10118
                                                     Telephone: (212) 763-0883
                                                     Facsimile: (212) 564-0883
                                                     jmatz@kaplanhecker.com


                                                     Counsel for Defendant Moira Donegan
